             Case 5:15-cr-00116-gwc Document 134 Filed 03/29/21 Page 1 of 4

                                                                                    tl :; Lii   jill,;l    a'lLiRI
                                                                                  niS   ir:t; t   i;viiilltlliT
                                                                                               r ILEI
                               UNITED STATES DISTzuCT COURT
                                            FOR TIIE
                                                                                  ZCI?l H&R     eB 6P111: t+7
                                     DISTRICT OF VERMONT
                                                                                                Ci-rrfrH
I.INITED STATES OF AMERICA                        )                                  Fil
                                                                                   avffi
                                                  )
        v.                                        )               Case No. 5:15-cr-l    16"'
                                                  )
TRUMAINE TURANE,                                  )
                                                  )
        Defendant.                                )

                                             ORDER
                                        @ocs. 118,124,129)

        The Magistrate Judge issued a Report and Recommendation (R&R) on August 4,2020.

(Doc. 129.) Defendant, who represents himself, filed a motion objecting to the R&R and seeking

an extension of time to   file a more detailed response. (Doc. 130.) The court extended the time to

file objections until January 8,2021. (Doc. 133.) That deadline has passed without an additional

response from Defendant. The court     will consider the R&R in light of the objections identified in
Defendant's August 2020 fihng.

                                              Analvsis

       A district judge makes    a de novo determination of those portions of a magistrate      judge's

report and recommendation to which an objection is made. Fed. R. Civ. P. 72(b)(3);28 U.S.C.

$ 636(bX1);    Cullenv. United States,lg4 F.3d 401,   405   (2dCk.1999). The district judge may

"accept, reject, or modi$, in whole or in part, the findings or recortmendations made by the

magistrate judge." 28 U.S.C. $ 636(bX1); accord Cullen, 194 F.3d at 405.

       As noted in the R&R, Turane has filed a motion under 28 U.S.C. 5 2255 to vacate,

correct, or set aside the sentence imposed n2017 as a result of his plea of guilty to one count        of
possession with intent to distribute heroin and cocaine base.   (Doc.l24.) The sentence includes           a

48-month term of imprisonment, to be followed by a 3-year term of supervised release.
              Case 5:15-cr-00116-gwc Document 134 Filed 03/29/21 Page 2 of 4




(Doc. 129 at 1.) Turane's      $ 2255   motion challenges the constitutionality of the Terry stop that

led to his arrest,l the court's denial of his pretrial motions to suppress, and the court's denial   of
his motions to withdraw his guilty plea. (SeeDoc.124 at2,4.2)

          The Magistrate Judge identified two bases for denying Turane's 5 2255 motion. First, the

Magishate Judge concluded that Turane's motion was untimely and that Turane had failed to

demonstrate an entitlement to equitable tolling of the statute of limitations. (See Doc.129 at 12-

15.) As the R&R notes, Turane's judgment of conviction became final on July 19, 2018, but he

did not file his fust $ 2255 motion until August 12,20193-outside the one-year statute         of
limitations. See 28 U.S.C. $ 2255(0(1). The motion does not include any statement that would

enable a court to deduce that Turane is entitled to equitable tolling. (See Docs. 118,124.)

Second, the Magistrate Judge concluded that the motion does not establish Turane's entitlement

to relief under $ 2255 because the claims it raises were waived by Turane's plea agreement or,

alternatively, ?ra barred by procedural default. (Doc. 129 at lS-17.)

          In his Response, Turane objects that the conclusions of the R&R are o'not consistent with

the fU]nited [S]tates [C]onstitution and./or statutory rights." (Doc. 130 at 1.) However, Turane

does not elaborate on this objection or address the specific bases of the Magistrate Judge's

recommendation of denial. Instead, Turane reiterates the claims he raised in his S 2255 motion.

Specifically, Turane argues that the Government withheld evidence relevant to his motions to

suppress, and that this withholding aftected not only the court's decision on those motions but



          I Terry v. Ohio,392 U.S.      1 (1968).

          2
              The pages of Turane's handwritten motion appear out of order on the court's electronic
docket.

          3
         Turane's first $ 2255 motion was unsigned and undated. He filed supplemental, signed
and dated briefs in September 2019. (Doc. 129 at 13.)


                                                      2
           Case 5:15-cr-00116-gwc Document 134 Filed 03/29/21 Page 3 of 4




also Turane's prison sentence, because a different decision on the motions to suppress "more

likely would have gotten his charges dismiss[ed] or a lighter sentence." (Id. at2.) Turane also

requests a certificate of appealability. Qd. at   l).)
          However, as the R&R correctly concludes, Turane's claims and objections are barred by

the statute of limitations,28 U.S.C. $ 2255(0(1) (setting al-yearperiod of limitations on

motions under the section), waiver, see Hayle v. United States, Sl5 F.2d 879,8S1 (2d Cir. 1987)

("[A] defendant's plea of guilty admits all of the elements of a formal criminal    charge and, in the

absence   of a court-approved reservation of issues for appeal, waives all challenges to the

prosecution except those going to the court's jurisdiction." (internal citations omitted)), and

procedural default, see Chin v. United States,622 F.2d 1090, 1092 (2d Cir. 1980) ("[O]nce a

matter has been decided adversely to a defendant on direct appeal it cannot be relitigated in a

collateral attack . . . Reconsideration is permitted only where there has been an intervening

change in the law and the new law would have exoneruted adefendant had          it been in force before

the conviction was affirmed on direct appeal." (internal citations omitted)).

       Furthermore, because "the motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief" 28 U.S.C 5 2255(b), and Turane's August 2020 fil:rrrg

presents no evidence that would otherwise entitle him to relief, the court declines to hold a

hearing on Turane's $ 2255 motion.
         Case 5:15-cr-00116-gwc Document 134 Filed 03/29/21 Page 4 of 4




                                           Conclusion

       For the forgoing reasons, the Magistrate Judge's R&R (Doc. 129) is AFFIRMED,

APPROVED and ADOPTED. Defendant's Motion to Vacate, Amend, or Correct his sentence

(Docs. 118,124), as supplemented (Docs.    ll9,l2l),   is DENIED. The court also denies Turane's

request for a certificate of appealability (seeDoc.130 at 1-2) because he has not "made a

substantial showing of the denial of a constitutional right." 28 U.S.C . $ 225a@)Q).

       SO ORDERED.

       Dated at Rutland, in the District of Vermont   ,*"n*of       March, 2021.



                                                                                       Chief Judge
                                                             I-Inited States District Court
